Citation Nr: 1642284	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, to include as secondary to a lumbar spine disorder.

2. Entitlement to service connection for bilateral arm and hand disorders, to include as secondary to a lumbar spine disorder.

3. Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to bilateral knee disorders.

4. Entitlement to service connection for hypertension, to include as secondary to bilateral knee disorders.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to an increased rating in excess of 10 percent for residuals of left knee injury.

7. Entitlement to an increased rating in excess of 10 percent for left knee arthritis.
8. Entitlement to an increased rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a personal hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Board remanded these issues in November 2013 and September 2015 for additional evidentiary development.


The Board has reviewed and considered the records contained in the Veteran's Virtual VA and Veterans Benefits Management System electronic files. 

The issues of entitlement to service connection for depression, to include as secondary to service-connected disabilities, and entitlement to compensation under 38 U.S.C.A. § 1151  for hypertension, secondary to treatment for hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The issues were previously referred by the Board in the November 2013 and September 2015 Remands; however, the AOJ has not adjudicated the issues to date.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a right shoulder condition, lumbar spine condition, hypertension, and bilateral hearing loss and entitlement to an increased rating for right and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral upper extremity disability is etiologically related to a disease, injury, or event in service, to include any service-connected condition.


CONCLUSION OF LAW

A bilateral upper extremity disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in September 2015.  With respect to this issue, the Board instructed the RO to: (1) obtain outstanding VA treatment records; (2) schedule the Veteran for a VA examination to determine the etiology of the Veteran's bilateral upper extremity disabilities; and (3) readjudicate the claims. 

Additional VA treatment records were associated with the file.  The Veteran was scheduled for and attended an October 2015 VA examination and a subsequent November 2015 addendum opinion was issued.  The issue was readjudicated in a November 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA's duty to notify was satisfied by a September 2006 letter and subsequent letters during the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA hand examination in October 2015 and another examiner provided a November 2015 addendum opinion, as VBMS was not available at the time of the October 2015 examination.  The Veteran has not argued, and the record does not reflect, that the October 2015 examination when viewed in concert with the addendum opinion is inadequate.  38 C.F.R. § 3.159 (c) (4), 4.2; Barr, supra.  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

As part of the duty to assist, the Veteran was afforded a Board hearing in May 2013. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  The Veteran testified regarding his current symptoms, and the history of those symptoms.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection Bilateral Upper Extremities

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

 An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Here, the Veteran has not been diagnosed with a chronic condition of the bilateral upper extremities in accordance with 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

In the Veteran's original June 2006 service connection claim, he reported that he believed his bilateral upper extremity condition was secondary to his back condition, which is not currently service-connected.  The Board will address below whether the condition is secondary to his claimed back condition, or any currently service-connected condition.  

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Veteran has testified that he experiences pain and numbness in his bilateral hands and arms.  At a July 2007 VA examination, the Veteran was diagnosed with bilateral tendonitis of the hands.  The November 2015 VA examiner noted various diagnoses throughout the claims period to include tendonitis, bilateral hand pain of unclear etiology, non-specific hand and wrist pain, and carpal tunnel syndrome.   As a result, the first requirement for service connection on both a direct and secondary basis is met. The Board will now analyze both direct service connection and secondary service connection in turn.

The Veteran's December 1969 induction examination revealed normal upper extremities and neurological system upon physical examination.  The Veteran specifically denied any relevant musculoskeletal condition.  A July 1970 treatment record documents a laceration to the little finger of the right hand.  At an August 1970 examination, the Veteran's upper extremities and neurological systems were noted as normal upon physical examination.  The Veteran again specifically denied any relevant musculoskeletal condition.  Additional service treatment records do not document any relevant treatment, injury, complaints, or manifestations of bilateral upper extremity disabilities.  

In a September 2007 VA treatment note, the Veteran states that his symptoms began about three to four years before, approximately 2003 or 2004.  He reported working as a carpenter and doing a lot of intensive hand work and is required to do typing and writing.  

The November 2015 VA examiner opined that the Veteran's bilateral upper extremity condition is less likely than not related to his military service.  The examiner cites the lack of relevant documentations in the Veteran's service treatment records, VA treatment records documenting the onset of pain in 2003 or 2004, and his occupational history.

The Veteran has not specifically alleged that his bilateral upper extremity conditions are directly related to his military service.  To the extent that the Veteran has asserted a direct connection, the Board finds the medical opinion of the VA examiner to be of significantly greater probative value.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, here the Veteran has not directly asserted that his bilateral upper extremity conditions are directly related to military service.  There is no indication in the record, through either medical or lay evidence, of manifestations of a relevant condition until approximately 2003 or 2004.

Furthermore, the Board accepts the VA examiner's opinion that the Veteran's bilateral upper extremity conditions are less likely than not related to his service as highly probative medical evidence on this point.  The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 

In sum, there is no reliable evidence linking the Veteran's tendonitis, or any bilateral upper extremity disability, to service.  Service treatment records do not document any relevant treatment, complaint, or diagnosis in service.  The Veteran has not alleged any such in-service event and instead has asserted that his condition is secondary to his non-service connected back condition.  The evidence establishes that the remote onset of tendonitis is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's bilateral upper extremity conditions. 

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's diagnosed bilateral upper extremity conditions were caused or aggravated beyond their natural progression by his non-service connected back condition or any service-connected disability.  

The November 2015 VA examiner concluded that the Veteran's bilateral upper extremity disabilities were less likely than not related to his service-connected left or right knee conditions, or his non-service connected back disorder.  In reaching this conclusion, the examiner explained that the "is no scientifically based medical literature to support an association, not casual or permanent worsening of the Veteran's claimed upper extremity disability....to his service-connected left and/or right knee disorder, or his claimed back disorder."  The examiner further explained that the Veteran's hand condition was the result of over use, consistent with carpentry and extensive tool use and typing.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368  (2005); Buchanan, supra; Jandreau, supra.  Here, the Veteran is competent to report that he experiences upper bilateral extremity pain and numbness and that he believes it is related to his claimed back disorder or service-connected disabilities.  However, such generic lay statements do not establish either causation or aggravation. The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his upper bilateral extremity and non-service connected back or service-connected conditions have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current upper bilateral extremity conditions were not caused by or aggravated by his service-connected knees or non-service connected back.  The Board finds that the Veteran's lay statement are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed upper bilateral extremity conditions are directly related to service, or in the alternative, secondary to a service-connected bilateral knee condition, or a non-service connected back condition, and the claim must be denied.

To clarify, in rendering this decision, the Board has determined that the Veteran's service connection claim for a bilateral upper extremity condition is not inextricably intertwined with his service-connection claim for a lumbar spine condition, which the Board is remanding.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board has made this determination as the preponderance of the evidence supports a finding that the Veteran's bilateral upper extremity conditions are not secondary to his claimed back disorder.  Thus, the outcome of his service-connection claim for a lumbar spine disability has no effect on his claim for a bilateral upper extremity condition.



ORDER

Entitlement to service connection for bilateral arm and hand disorders, to include as secondary to a lumbar spine disorder is denied.


REMAND

Service Connection Issues

In the November 2013 Remand, the Board directed the RO to obtain updated VA treatment records and schedule VA examinations to determine the etiology of his lumbar spine condition, right shoulder condition, hypertension, and bilateral hearing loss disability.  The Veteran attended January 2014 VA examinations and medical opinions were issued.  However, as noted in the September 2015 Remand, the Board found such opinions to be inadequate.  Specifically, the examiner did not provide an opinion as to whether the Veteran's lumbar spine condition was aggravated by his service-connected knee disability or whether the Veteran's right shoulder condition was aggravated by a service-connected disability.  With respect to a bilateral hearing loss disability, the examiner did not discuss a 2006 National Institutes of Health study submitted by the Veteran.  Finally, no etiology opinion was issued with respect to hypertension.  As a result, the Board remanded these issues and directed the RO to obtain appropriate addendum medical opinions and readjudicate the claims.

The record does not contain the medical opinions requested by the September 2015 Remand and it does not indicate that the RO took appropriate steps to obtain appropriate addendum opinions.  Furthermore, the issues have not been readjudicated by the RO.  The only Supplemental Statement of the Case (SSOC) issued subsequent to the September 2015 Remand addresses only the Veteran's service connection claims for bilateral arm and hand disorders.  As a result, the Board finds that remand is again necessary in order to ensure compliance with its September 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating Knees

In its November 2013 Remand, the Board noted that the Veteran's most recent VA knee examination of record was in December 2010.  At his May 2013 videoconference hearing, the Veteran testified that his knees had worsened since the December 2010 VA examination.  However, the Veteran indicated that he believed he attended a January 2010 VA examination, a few months prior to the May 2013 hearing.  As a result, the Board noted in the body of the Remand that the RO should attempt to obtain any VA knee examination a few months prior to May 2013, and if a January 2013 examination did not exist, to schedule the Veteran for a new VA bilateral knee examination.   

The Board requested that the RO take appropriate action to obtain the January 2013 examination in its November 2013 directives.  The Board directed that the Veteran be scheduled to a joint examination, however did not specifically direct that the current severity of the bilateral knees be observed.  

The record does not indicate that a January 2013 VA examination was associated with the record.  Furthermore, the record does not indicate that the Veteran was scheduled to a subsequent VA knee examination to determine the current severity of his service-connected conditions.  Under the circumstances, the Board finds that this matter must be remanded in order for the Veteran to be scheduled for a new VA bilateral knee examination.  

In making this determination, the Board notes the Court's finding in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As a result, the Board will request in the directives below that the examiner take appropriate steps to address the findings in Correia.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his conditions on appeal and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. After any additional records are obtained, return the claims file to the VA examiner(s) who conducted the January 2014 examinations regarding the lumbar spine, right shoulder, hypertension and bilateral hearing loss.  If that examiner is not available, return the file to another examiner of appropriate knowledge and expertise.  Request that addendum etiology opinions be obtained as follows:

a) In regards to the lumbar spine, is it at least as likely as not (a 50/50 probability or greater) the lumbar spine disability is aggravated by the Veteran's service-connected bilateral knee disabilities (to include altered gait)?

b) In regards to the right shoulder disability, is it at least as likely as not (a 50/50 probability or greater) that the shoulder disability is aggravated by the Veteran's service-connected disabilities (to include altered gait) or his claimed lumbar spine disability?

c) In regards to the hypertension, is it at least as likely as not (a 50/50 probability or greater) the Veteran's hypertension is due to or aggravated by his use of morphine to treat his service-connected knee pain, or is otherwise due to his military service.

d) In regards to the bilateral hearing loss disability, is it at least as likely as not (a 50/50 probability or greater) due to or aggravated by the Veteran's military service.  In doing so, discuss the NIH article submitted by the Veteran in May 2013 entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth."  The examiner should discuss this article in light of the January 2014 opinion.

The claims folder and electronic records should be made available to the examiner for review.  The examiner must state in the examination report that a review of the claim file was accomplished.  A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected bilateral knee disability.  

The claims folder and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's bilateral knee disability.  The examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for the bilateral knees.  

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.  In addition, the examiner should address the impact of pain with notation at what degree motion becomes painful.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

b) Examine the stability of the bilateral knees and indicate whether any instability is slight, moderate, or severe in degree. The examiner should reconcile any findings of knee instability or lack thereof with the record. 

A complete rationale for any opinion expressed must be provided. If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

4. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


